Citation Nr: 1216467	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to service connection for a pulmonary disorder, to include calcified pleural plaques on the left hemidiaphragm.

3. Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968,

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  He and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2011.  Transcripts of these hearing are associated with the claims file.

The Veteran submitted additional evidence consisting of multiple hospital treatment records dated through May 2011 and a May 2011 letter from a social worker.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

Finally, with respect to the PTSD and pulmonary disorder claims, these claims were adjudicated specifically with regard PTSD and the left lung, respectively.  However, the Veteran's treatment records reveal more than one acquired psychiatric disorder diagnosis and changes to both lungs, as well as multiple respiratory disorder diagnoses.  Accordingly, the Board has broadened the claim to encompass all relevant psychiatric, pulmonary, and respiratory diagnoses documented in the treatment evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Reasons for remand: to obtain additional treatment records and to schedule VA examinations.

The Board's review of the record indicates that there are outstanding treatment records.  In this regard, the Board notes that the Veteran submitted treatment records through May 2011 from the Hastings Indian Hospital.  However, he also provided a May 2011 letter from MT, a social worker at the Vet Center in Tulsa Oklahoma, which reveals that MT had seen the Veteran two to three times per week since April 2011.  No Vet Center treatment records are associated with the claims file.  Therefore, a remand of the service connection claim for PTSD is necessary so that these outstanding, relevant records may be obtained. 

With respect to the post-polio claim, the Board notes that the Veteran has a current diagnosis of post-polio syndrome.  The Veteran reports having had polio twice prior to service, and a January 1967 service treatment record for the left leg and back documents a subjective report of polio in 1956.  The clinical examination was normal at induction.  However, the Veteran has offered testimony as to symptoms in service in his legs and back and post-service symptoms and treatment.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, there is also a June 2008 letter from Dr. GSF that suggests that the Veteran's respiratory symptoms may be secondary to post-polio syndrome.  Thus, the Board determines that he should be afforded a VA examination to assess the nature and etiology of his post-polio syndrome. 

Finally, the Board also determines that a VA examination should be scheduled to assess the etiology of the Veteran's pulmonary disorder.  Treatment records show diagnoses of asthma, restrictive airway disease in general , and chronic obstructive pulmonary disorder (COPD).  The Veteran contends that he was exposed to asbestos when working as a mechanic in service.  Consequently, the Board determines that a VA examination should be conducted to assess the nature and etiology of the Veteran's claimed pulmonary disorders.

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records from the Vet Center in Tulsa, Oklahoma, dated from April 2011 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of his post-polio syndrome.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary tests should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify all symptoms associated with the Veteran's post-polio syndrome.

b. Was the Veteran's current post-polio syndrome present prior to his September 1966 induction examination?  Please state a reason for your conclusion and indicate on what evidence you base your decision, e.g., medical reports in the file, the Veteran's history, etc.

c. If post-polio syndrome was present prior to his induction, did the disorder increase in severity beyond normal progression during service?  Please state the specific symptoms of post-polio syndrome involved. 

d. 	If the answer to either of the above questions is negative, is it at least as likely as not that the Veteran's currently diagnosed post-polio syndrome had its onset during service or is causally or etiologically a result of his military service?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

3. Schedule the Veteran for a VA pulmonary and respiratory examination in order to ascertain the etiology of any diagnosed disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify all diagnosed respiratory and pulmonary disorders from the time the Veteran filed his claim in April 2008.

b. Is it at least as likely as not that any of the Veteran's currently diagnosed pulmonary/respiratory disorders had its onset during service or is causally or etiologically a result of his military service, to include his claimed asbestos exposure?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


